Citation Nr: 0029121	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a pes cavus deformity 
with multiple hyperkeratotic lesions and calluses.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The issue on appeal was certified to the Board as "foot 
problems."  Considering the diagnoses of record, as 
discussed below, the Board is characterizing the issue on 
appeal as a pes cavus deformity with multiple hyperkeratotic 
lesions and calluses.


FINDINGS OF FACT

1. The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran currently has a pes cavus deformity with 
multiple hyperkeratotic lesions and calluses, which may not 
be dissociated from military service.  


CONCLUSION OF LAW

A pes cavus deformity with multiple hyperkeratotic lesions 
and calluses was incurred or aggravated during active duty.  
38 U.S.C.A. §§ 1110 1132, 1153, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(b), 3.306, 4.9, 4.57 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Additionally, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. §§ 1110, 1131.  Relevant 
regulatory authority provides, however, that congenital 
defects are not diseases or injuries for compensation 
purposes.  See 38 C.F.R. §§ 3.303, 4.9.  Service connection 
may nevertheless be established for acquired pes cavus.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5278 (1999).  Pertinent VA 
regulations provide that in the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is typically a congenital or 
juvenile disease.  38 C.F.R. § 4.57 (1999).

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  See 38 U.S.C.A. § 1111 
(West 1991).  The presumption can be rebutted by clear and 
unmistakable evidence that a current disability existed prior 
to service and was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991).

The veteran has stated that he had foot problems during his 
military service in Korea, and he was denied medical 
treatment by his sergeant and forced to use a straight-edge 
razor to remove calluses from his feet.  The record reflects 
that the veteran had combat duty during his service during 
the war in Korea.  Under 38 U.S.C.A. § 1154(b), in the case 
of any veteran who engaged in combat with the enemy in active 
service, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances 
of such service.

The veteran contends he was told at the time of separation 
that his discharge would be delayed if he reported any 
problems.  Although the veteran's separation examination is 
silent for any foot disorder, the Board finds that the 
veteran's account of the history of his foot disorder is 
consistent with the circumstances of his service.  While it 
appears that the veteran did not necessarily relate his 
symptoms in service to combat, the matter was not explored.  
The Board believes that had it been pursued, the veteran 
would have indicated symptoms while on combat duty.  Further, 
the Board notes that the veteran testified at his RO hearing 
in February 1998 that a podiatrist treated him shortly after 
his discharge from active duty for his foot disorder.

The veteran's sister submitted a letter in May 1998 
describing treatment undergone by the veteran for his foot 
disorders.  She corroborated that the veteran had undergone 
treatment from a podiatrist shortly after his discharge from 
service.  Other lay evidence of record tends to show that the 
veteran did not have a noticeable foot condition prior to his 
entry into active duty.

Private treatment records from Dr. Harvey D. Lederman from 
September 1976 to December 1996 definitively establish the 
existence of a foot disorder.  The records show that the 
veteran has been undergoing periodic debridement of skin 
lesions on his feet, and he had also been treated with 
orthotic devices and shoe modifications.  Dr. Lederman 
indicated the veteran's military experience aggravated a 
genetic foot type, a pes cavus deformity.  The record also 
reflects that a VA examiner in February 1997 diagnosed the 
veteran with hammertoes, multiple hyperkeratotic lesions 
and/or calluses of both feet.  

The Board mentions, in passing, that service connection is in 
effect for PTSD rated as 100 percent disabling, hearing loss 
rated as 50 percent disabling, and tinnitus rated as 10 
percent disabling.  He also is in receipt of special monthly 
compensation.  

In light of these diagnoses, the veteran's February 1998 
testimony, which is corroborated by other lay sources, and 
Dr. Lederman's opinion that active duty aggravated a pes 
cavus deformity, the Board concludes that service connection 
is warranted.  The evidence shows that there is a current 
disorder.  Because the veteran's combat infantryman badge 
presumptively shows that he engaged in combat against the 
enemy, the Board accepts his lay assertions regarding his 
foot disorder during that time.  Moreover, there is a private 
medical opinion showing that his military experience 
aggravated the foot disorder.  As such, the appeal is 
granted.  


ORDER

Service connection for a pes cavus deformity with multiple 
hyperkeratotic lesions and calluses is granted.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals




